Title: Joseph Lakanal to Thomas Jefferson, 1 June 1816
From: Lakanal, Joseph
To: Jefferson, Thomas


          
            
              Monsieur et illustre Citoyen
               Gallatin Contry par Vevay indian Contry, le 1r Juin 1816.
            
            J’ai l’honneur de vous adresser deux Lettres que J’esperois avoir l’inappréciable avantage de Vous présenter; des événemens que Je n’ai pu maîtriser ont Changé la direction que Je Voulois prendre. me Voici Sur les bords de l’ohio, dans des propriétés que J’ai acquises, Gallatin Contry, en face de la Colonie française de Vevay: Je vais, dans Cette douce retraite, partager mon tems entre la Culture de mes terres et Celle des Lettres. Je me propose d’écrire l’histoire des etats-unis pour laquelle Je ramasse des
				matériaux depuis dix ans. le Spectacle d’un peuple libre et heureux, Supportant, avec docilité, le Joug Salutaire des Lois, temperera l’amertume que J’éprouve en m’éloignant de ma patrie; elle
				Seroit
				heureuse Si vôtre génie pacifique avoit dirigé Ses destinées. l’ambition d’un Seul homme a précipité Sur nous, les nations Courroucées, tandis que vous attachiez à la belle amérique, les tribus
				indiennes, par le lien durable des bienfaits. ma patrie avilie ruinée, mais frappée de la Sagesse de vôtre administration, Vous envie au nouveau monde.
            kanal
            Jespère, qu’en écrivant l’histoire de vôtre mémorable administration, et de vos prédecesseurs plus ou moins Célèbres, le tableau Se ressentira du Charme qu’éprouvera le peintre, et que Soutenu par la beauté du Sujèt, bien plus que par mes propres forces, Je pourrai, avec un poëte Célèbre de l’antiquité,
				m’écrier à la fin de mon ouvrage,
            “exegi monumentum ære perennius”
            
              J’ai l’honneur d’être Monsieur et illustre Citoyen,
              Vôtre très humble et très obéïssant serviteur
              
                
                  Lakanal
                
                
                  de l’institut de france
                
                
                  et de la Légion d’honneur
                
              
            
          
          
         
          Editors’ Translation
          
            
              Sir and illustrious Citizen
               Gallatin Contry near Vevay indian Contry, 1 June 1816.
            
            I have the honor of sending you two letters that I had hoped to have the invaluable advantage of presenting to you personally; events beyond my control have changed my preferred course. I find myself on the banks of the Ohio River, on properties I have acquired in  Gallatin Contry, opposite the French colony of Vevay. In this peaceful retreat I will divide my time between the cultivation of  my lands and the humanities. I propose to write a history of the United States for which I have been gathering material for ten years. The sight of a free and happy people, docilely tolerating the salutary yoke of the law, will moderate my bitterness at leaving my homeland. She would be fortunate if your peaceful genius had directed her destinies. The ambition of a single man hurled onto us all the wrathful nations, even as you were
			 binding
			 the Indian
			 tribes to noble America through the lasting bonds of kindness. My country, degraded, ruined, but struck by the wisdom of your administration, envies you in  the New World.
            I hope that in writing the history of your memorable administration and of your more or less famous predecessors, the picture will reflect the charm felt by its painter, and that, sustained by the beauty of the subject much more than my own strength, I will be able to exclaim at the end of my work,
			 along with a famous poet of antiquity,
            
            “exegi monumentum ære perennius”
            
              I have the honor to be, Sir and illustrious Citizen,
              Your very humble and very obedient servant
              
                
                  Lakanal
                
                
                   of the Institut de France
                
                
                  and the Légion d’honneur
                
              
            
          
        